Citation Nr: 0819297	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  06-24 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of frostbite 
of the feet.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran had active military service in the United States 
Army from March 30, 1962 to March 19, 1965 during the Vietnam 
Era. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

Correspondence from November 2002 and September 2002 reflect 
that the claims file was lost.  Reasonable efforts were made 
to locate the file, but to no avail.  Therefore, the file was 
reconstructed, albeit, incomplete.  Accordingly, the Board 
will use the best evidence available that cites or describes 
missing evidence.  Marciniak v. Brown, 10 Vet. App. 198 
(1997).

The veteran and his representative appear to have raised the 
issue of f service connection for a toenail fungus.  (See 
Statement to VA examiner from the January 2006 VA 
examination).  This matter is referred to the RO for 
appropriate action.

In December 2006, the veteran's representative submitted a 
"buddy statement," directly to the Board, along with a 
written statement waiving initial review of this evidence by 
the RO.


FINDING OF FACT

There is no competent medical evidence of a causal 
relationship between the current residuals of frostbite of 
the feet and service, and this disorder was not shown within 
one year following service.


CONCLUSION OF LAW

The veteran's residuals of frostbite of the feet was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.303. 3.304. 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (April 30, 2008) (applicable to all applications 
pending before VA on or filed after May 20, 2008).

The VCAA notice should be provided to a claimant before the 
Agency of Original Jurisdiction (AOJ) renders the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  If such notice is sent after the 
initial decision, then it should be sent before a 
readjudication of the claim.  A Supplemental Statement of the 
Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).

In the present case, the veteran was issued an October 2005 
letter that essentially met the requirements set forth in 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Here, such 
notification was provided in a March 2006 letter.  

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim under 38 U.S.C.A. 
§ 5103A, the VA has obtained records of treatment reported by 
the veteran, and there is no indication from the claims file 
of additional medical treatment for which VA has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.  

The RO has made reasonable efforts to reconstruct the file.  
There were multiple attempts to obtain the veteran's service 
records, as indicated from the electronic correspondences 
dated in September 2002.  The RO also made two attempts to 
obtain service records from the National Personnel Records 
Center ("NPRC").  The first attempt was undated and the 
second attempt was in November 2002.  The NPRC responded, in 
essence, that all available records were furnished in a prior 
3101 in October 1986.  Specifically, the NPRC stated that all 
the service medical records were mailed to Pittsburg during 
that time.  The veteran and his representative had actual 
notice that some of his service medical records were missing 
and that the veteran's file was being rebuilt, as indicated 
by the September 2007 informal hearing presentation.

Regardless, the Board concludes that under the presumption of 
regularity of the official acts of public officers, that the 
veteran received adequate notice that the VA was unable to 
completely reconstruct his file.  Marciniak, 10 Vet. App. at 
200-201.  Therefore, the Board finds that a remand for 
another claims file search would be futile.  Accordingly, the 
Board will use the best evidence available that cites or 
describes missing evidence.  Id.

The veteran was requested to provide any medical records in 
his possession in an October 2005 letter.  Specifically, the 
letter requested the veteran to provide, in pertinent part, 
medical evidence from hospitals, clinics, and private 
physicians of treatment since military service, records and 
statements from service medical personnel (nurses, corpsmen, 
medics, ect.), and the dates of medical treatment during 
service.  The veteran did not respond to this request.  In 
this regard, the Board notes that it is well established that 
VA's duty to assist a claimant is not always a one-way 
street.  A claimant seeking help cannot passively wait for it 
in those circumstances where he or she may or should have 
information that is essential in obtaining putative evidence, 
as here.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

The Board also notes that the veteran has been afforded a 
comprehensive VA examination in conjunction with this appeal, 
addressing the disorder at issue.

In summary, all relevant facts have been properly developed 
with regard to the veteran's claim, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
 
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).
 
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The Board reiterates that the claims file is unfortunately a 
"rebuilt folder."  In Marciniak v. Brown, the Court 
addressed a similar factual situation, and noted that there 
the Board was forced to rely on the facts as recorded on the 
first page of a 1966 BVA decision and in a 1980 BVA decision.  
Citing the presumption of regularity set forth in Ashley v. 
Derwinski, 2 Vet. App. 62, 64 (1992), the Court held that the 
Board was presumed to have properly discharged its official 
duties.  Id. at 200.  Accordingly, in this appeal, the Board 
will rely on the facts as set forth in the available 
documents of record.

The service medical records are completely negative as to any 
complaint of or treatment for frostbite of the feet during 
service.  Subsequent to service, the first medical evidence 
of record for treatment for frostbite was in 2005.  
Specifically, a statement from a private physician dated in 
August 2005 stated:  "[t]o whom it may concern he has had 
frostbite injury while in the Army [in] 1964 in Germany.  It 
caused pain and discomfort in cold weather < 30  F."  The 
private doctor wrote this statement on a prescription form.

The veteran also underwent a podiatry consult in September 
2005.  The veteran complained of numbing and tingling 
sensation of bilateral feet and also thick and dystrophic 
nails 10 to 10.  The veteran reported that he had a history 
of frostbite in the military.  The patient denied trauma to 
the area other than frostbite and also denied any previous 
treatment.  VA treatment records dated from November 2004 
through March 2006 reported similar findings of a history of 
frostbite of the feet based on the veteran's reported history 
of such an injury in service.

In January 2006, the veteran underwent a VA examination.  The 
veteran told the examiner that his feet became frostbitten 
while in Germany in 1962.  He reported that he was on guard 
duty for 2 days, 4 hours on, 4 hours off.  He stated that his 
boots and socks had become soaking wet and that he did not 
have access to a change of clothes as he was in an advanced 
party.  He reported that his feet became frozen because there 
was a change in color and that he had some tissue loss 
(around the bottom edge of his toes).  He stated that there 
was no bleeding and that they turned a bluish black.  He 
reported that after two days he received a change of clothes, 
was given socks, and thermal boots.  The veteran further 
reported that he was told that "if you put your feet in 
those boots when they are cold then they will stay that 
way."  The veteran was allegedly sent to the medics where 
his feet were placed in warm water.  The veteran also told 
the examiner that he currently suffers from tingling in his 
feet.  He stated that his feet change colors and become ashy 
when it is cold and that his feet has increased sweatiness 
and increased tingling during the summer.  He also complained 
of a sharp-type pain in the bottom of his feet and his toes 
after 30 minutes of walking.  The examiner diagnosed the 
"veteran with residuals of frostbite of the feet-as 
reported by the veteran" and bilateral first 
metatarsophalangeal joint osteoarthritis on x-ray.

The Board is aware of the August 2005 private doctor's 
opinion; however, the doctor did not review the claims file, 
and did not render an opinion regarding causation; nor does 
there appear to be evidence of an actual examination 
conducted.  The Board notes that a fully informed medical 
opinion is needed in order to clarify the etiology of any 
current condition.  See Miller v. West, 11 Vet. App. 345, 348 
(1998) (bare conclusions without a factual predicate in the 
record are not considered probative); see also Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (holding that Board 
must rely on independent medical evidence to support its 
findings and must not refute medical evidence in the record 
with its own unsubstantiated medical conclusions). 

Where as, the VA examiner reviewed the entire claims file, 
conducted a physical examination, and rendered a diagnosis of 
residuals of frostbite of the feet based on the veteran's 
reported history.  The veteran's reported history, however, 
is in conflict with the totality of the medical evidence.  
Specifically, the treatment for residuals of frostbite of the 
feet began approximately 43 years following separation from 
service.  This is further supported by the veteran's 
statement in the September 2005 podiatry consult, which 
denied any previous treatment for frostbite.  The recent 
medical treatment records for frostbite are indicative of no 
continuity of symptomatology since service.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006) (holding 
the Board is obligated to, and fully justified in, 
determining whether lay testimony is credible in and of 
itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements); Maxson 
v. Gober, 230 F.3d 1330, 1331 (Fed. Cir. 2000).  

Further, the veteran and his representative's written 
statements, as well as the August 2002 written statement from 
the veteran's comrade, is not indicative of continuity of 
residuals of frostbite of the feet since service, and is 
unsupported by the complete absence of treatment for this 
disorder either in service or soon thereafter.  See Buchanan 
and Maxson, both supra.  In particular, the August 2002 
written statement from the veteran's comrade only attests to 
the veteran suffering from frostbite on his cheeks, which 
does not support the current claim on appeal.  Additionally, 
the Statement of Accredited Representative dated in August 
2006 does not establish any medical evidence of a nexus 
between the claimed in-service injury and the residuals of 
frostbite of the feet , let alone an in-service incurrence or 
aggravation of frostbite of the feet.

The Court has consistently held that service connection may 
not be predicated on lay assertions of medical causation.  
See Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  Here, 
the veteran has not been shown to possess the requisite 
medical training, expertise, or credentials needed to render 
either a diagnosis or a competent opinion as to medical 
causation.  Accordingly, the veteran's lay opinion does not 
constitute competent medical evidence and lacks probative 
value as to the matter of medical diagnoses and causation.  
See also Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a 
veteran is competent to report that on which he or she has 
personal knowledge); Espiritu v. Derwinski, 2 Vet. App. 482 
(1992) (a veteran is not competent to offer opinions on 
medical diagnosis or causation).  
 
Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
residuals of frostbite of the feet, and this claim must be 
denied.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for residuals of frostbite 
of the feet, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


